Case: 12-60792       Document: 00512311235         Page: 1     Date Filed: 07/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2013
                                     No. 12-60792
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHANDRAKANTBHAI JANSARI,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 585 569


Before KING, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Chandrakantbhai Jansari, a native and citizen of India, petitions this
court for review of an order by the Board of Immigration Appeals (BIA) affirming
the immigration judge’s denial of his February 2012 motion to reopen based on
changed country circumstances—specifically, increased violence between
Muslims and Hindus in India. He does not challenge the determination that his
motion was untimely and numerically barred. He also seeks review of the BIA’s
refusal to sua sponte reopen deportation proceedings.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60792     Document: 00512311235      Page: 2   Date Filed: 07/17/2013

                                  No. 12-60792

      We have jurisdiction to review the denial of any untimely motion to reopen
based on changed conditions in an alien’s home country. Panjwani v. Gonzales,
401 F.3d 626, 632 (5th Cir. 2005). In reviewing the BIA’s denial of a motion to
reopen, we apply “a highly deferential abuse-of-discretion standard, regardless
of the basis of the alien’s request for relief.” Gomez-Palacios v. Holder, 560 F.3d
354, 358 (5th Cir. 2009). The BIA’s factual findings are reviewed under the
substantial-evidence test, and questions of law are reviewed de novo. Id.; see
also Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (“[W]e may not reverse the BIA’s
factual determinations unless we find not only that the evidence supports a
contrary conclusion, but that the evidence compels it.”).
      Under 8 U.S.C. § 1229a and 8 C.F.R. § 1003.2, an alien may generally file
one motion to reopen, which ordinarily must be submitted within 90 days of the
final decision of the BIA. § 1229a(c)(7); § 1003.2(c)(2), (3). The filing period is
not applicable if, inter alia, the motion to reopen is “based on changed
circumstances arising in the country of nationality or in the country to which
deportation has been ordered, if such evidence is material and was not available
and could not have been discovered or presented at the previous proceeding.”
§ 1003.2(c)(3)(ii); accord § 1229a(c)(7)(C)(ii); Panjwani, 401 F.3d at 631. The
alien must show prima facie eligibility for the relief that he seeks. Ogbemudia
v. INS, 988 F.2d 595, 599-600 (5th Cir. 1993).
      In determining whether there had been a material change in country
conditions, the BIA compared “the evidence of country conditions submitted with
the motion to those that existed at the time the deportation order was issued.”
This was the correct standard. In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A.
2007); accord Rodriguez v. Holder, 402 F. App’x 925, 925-26 (5th Cir. 2010) (per
curiam). The BIA found that although Jansari had submitted evidence of
interreligious violence in the years following his 1995 deportation hearing, he
failed to meaningfully discuss country conditions in India at the time of his
hearing and that the evidence of post-hearing interreligious violence did not

                                        2
    Case: 12-60792     Document: 00512311235     Page: 3   Date Filed: 07/17/2013

                                No. 12-60792

adequately demonstrate a change in country conditions in India warranting
reopening.
      We conclude that the evidence in this case does not compel a contrary
conclusion. See Chun, 40 F.3d at 78. Moreover, the BIA’s decision was “not
capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so aberrational that it is arbitrary rather than the result of any
perceptible rational approach.” Galvez-Vergara v. Gonzales, 484 F.3d 798, 801
(5th Cir. 2007) (internal quotation marks omitted). Accordingly, we need not
consider whether Jansari established prima facie eligibility for asylum,
withholding of removal, or relief under the Convention Against Torture. See INS
v. Orlando Ventura, 537 U.S. 12, 16-17 (2002).
      To the extent that Jansari challenges the BIA’s refusal to reopen the
proceedings sua sponte, we lack jurisdiction to review his challenge. Lopez-
Dubon v. Holder, 609 F.3d 642, 647 (5th Cir. 2010); see also Enriquez-Alvarado
v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004) (“[A] reviewing court has no
legal standard against which to judge an IJ’s decision not to invoke its sua
sponte authority.”).
      Accordingly, the petition is DISMISSED IN PART and DENIED IN PART.




                                      3